Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending. 
Claims 1-27 are rejected. 
Claim Objections
Claims 1, 14 and 27 are objected to because of the ambiguous claim language.
The second limitation of the claims reads: “receive an input request via an interaction on or performed using the display with one or more of the displayed images where at least a portion of the one or more images is moved during the interaction”.
It is unclear what the limitation is. The claim languages need to be precise.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding independent claims 1, 14, 27:
The newly added second limitation of the claims reads: “…where at least a portion of the one or more images is moved during the interaction”.
The Specification do not disclose the limitation. 
The applicant has pointed out multiple paragraphs and figures for the support of this limitation [Remarks: page 29, 2nd paragraph]. But those paragraphs/figures describe movable control bars or tools; there is no mention of “where at least a portion of the one or more images is moved during the interaction”.
Claims dependent from the independent claims are rejected because they inherit the same deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Claims 1-6, 9-10, 13-19, 22-23, 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Number 2014/0270436 attributed to Dascal et al. (hereafter referred to as Dascal) and U.S. Patent Application Number 2012/0172700 attributed to Krishnan et al. (hereafter referred to as Krishnan).		
For claim 1: Dascal discloses an imaging device comprising: one or more processors that operate to: display an image for each of multiple imaging modalities on a display [0064, 0083]; receive an input request via an interaction on [0086, 0112, 0132, 0146, 0148] 
or performed using the display with one or more of the displayed images where at least a portion of the one or more images is moved during the interaction [0086, 0112, 0132, 0146, 0148], 
and/or via an interaction on or performed using the display with one or more moveable control bars or tools displayed on or in the one or more of the displayed images where the one or more moveable control bars or tools are moved during the interaction, the input request operating to change the one or more of the displayed images of at least one of the multiple imaging modalities; 
and synchronously update each displayed image for each of the multiple imaging modalities based on the received input request such that data is changed in each of the displays for each of the multiple imaging modalities based on the received input request wherein the one or more processors further operate to at least: (i) in a case where the input request is received, receive the input request via the interaction with a displayed image for one imaging modality of the multiple imaging modalities [0086], 

Dascal does not expressively detail into a second case where the input request is received via the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality.
Krishnan discloses a second case where the input request is received via the interaction with a displayed image for another imaging modality of the multiple imaging modalities, and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality [0065, figure 7b].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Krishnan into Dascal; one of ordinary skill would do so to expressively accommodate input request for another modality which 
For claim 2: The imaging device of claim 1, wherein one or more of the following: (i) the one or more processors further operate to update all of the multiple imaging modalities based on a specific moment in time based on when the input request is received or based on when the input request is selected or entered by a user [Dascal: 0094, the data collection system 40 and the angiography system 20 have a shared clock or other timing signals configured to synchronize angiography video frame time stamps and OCT image frame time stamps]; (ii) the one or more processors further operate to display a control bar or tool of the one or more control bars or tools on or in at least a first imaging modality of the multiple imaging modalities, and to detect the input request based on a change performed to the control bar or tool; (iii) the one or more processors further operate to display the one or more control bars or tools such that each control bar or tool of the one or more control bars or tools is displayed on or in an image for a respective imaging modality of the multiple imaging-3-Supplemental Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provmodalities and/or such that all displayed images for the multiple imaging modalities include a control bar or tool displayed on or in each respective displayed image of the displayed images, and to detect the input request based on a change performed to one of the control bars or tools; (iv) the one or more processors further operate to one or more of: detect stent expansion or underexpansion, detect stent apposition or malapposition, perform co- registration of two or more imaging modalities of the multiple imaging modalities, perform imaging using at least one of the multiple imaging modalities, display a 
For claim 3: The imaging device of claim 2, wherein one or more of the following: (i) the multiple imaging modalities include two or more of the following modalities: an imaging modality for a tomography image, an imaging modality for an Optical Coherence Tomography (OCT) image, an imaging modality for a near-infrared fluorescence (NIRF) image, an imaging modality for a near-infrared auto-fluorescence (NIRAF) image, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a 
For claim 4: The imaging device of claim 3, wherein: a first imaging modality of the multiple imaging modalities is the OCT imaging modality configured to output the tomography image of a lumen or the OCT image of a lumen [Dascal: 0007, 0083]; and at least a second imaging modality of the multiple imaging modalities is one or more of the following: a near-infrared fluorescence (NIRF) image modality, a near-infrared auto-fluorescence (NIRAF) imaging modality, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence -5-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-prov (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a longitudinal view, an imaging modality for an anatomical view, and an imaging modality for an angiography view [Dascal: 0007].  
For claim 5: The imaging device of claim 3, wherein one or more of the following: (i) a first imaging modality of the multiple imaging modalities shows an OCT image and NIRF and/or NIRAF data, the NIRF and/or NIRAF data displayed in a full circle around 
For claim 6: The imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool displayed in or with an image of the first imaging modality is a rotational, circular or semi-circular, and/or rotatable control bar or tool with two handle bars defining endpoints that bound the color extremes of the NIRF and/or NIRAF data and/or defining a cut or area of the image displayed by the first imaging modality, the cut or area is to be depicted in the at least the second imaging -6-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-prov modality, and the first control bar or tool operates to be moved bi-directionally in a circular rotation according to the input request; (ii) the first control bar or tool is displayed such that the first control bar or tool is angled at a predetermined or set angle with respect to the image of the first imaging modality; (iii) a first control bar or tool is displayed such that the first control bar or tool is angled at one of -45 degrees, 45 degrees, -50 degrees, 50 degrees, -55 degrees, 55 degrees, 40 degrees, -40 degrees, or the predetermined or set angle with respect to an image of the first imaging modality; (iv) the one or more processors further operate to display an image of the first imaging modality with or without a control bar or tool [Dascal: Figure 3B shows imaging modality with the control bars B1, B2, B3, figure 3A shows without the control bars B1, B2, B3] and/or (v) the one or more control 
For claim 9: The imaging device of claim 5, wherein one or more of the following: (i) a fourth imaging modality of the multiple imaging modalities shows an image of an anatomical view or an angiography view [Dascal: 0009, 0087]; (ii) NIRF and/or NIRAF data is displayed along a vessel shown in the anatomical view or an angiography view of the fourth imaging modality; and/or (iii) a fourth control bar or tool of the one or more control bars or tools is displayed on the anatomical view or the angiography view matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the fourth control bar or tool appearing horizontally along the vessel, wherein the fourth control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  
For claim 10: The imaging device of claim 5, wherein a second imaging modality is a lumen diameter or a lumen profile displayed with the tomography image or the OCT image [Dascal: 0084, 0164].
For claim 13: Dascal does not disclose the imaging device of claim 1, further comprising a touch screen, wherein the one or more processors further operate to one or more of the following: detect a selected region of interest, via an input received through or with the touch screen; detect a single press/touch and drag with a finger or tool of a user over an area of the touch screen to move a semi-circle of the at least one imaging modality view or image or to move the at least one imaging modality view or 
Dascal discloses a region of interest [0070]. Dascal does not expressively mention touch screen. Krishnan discloses touch screen [0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan before him/her, before the effective filing date of the claimed invention to incorporate a touch screen as disclosed by Krishnan into Dascal since touch screens are easy to use and widely known.
Claims 14-19, 22-23, 26 are rejected using the same rationale as claims 1-6, 9-10, 13 respectively.
.
Claims 7, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 2017/0209049 attributed to WANG et al. (hereafter referred to as WANG). 
For claim 7: Neither Dascal nor Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool configured to be displayed in or with an image of the first imaging modality is a rotatable control bar or tool with two handle bars, the two handle bars designating an area of the image of the first imaging modality to be displayed in the at least one of the multiple imaging modalities other than the first imaging modality; (ii) at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet view; (iii) a second control bar or tool of the one or more control bars or tools is displayed on half of the carpet view matching a corresponding area designated by the a -7-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provfirst control bar or tool in or on an image of the at least first imaging modality, the second control bar or tool having two handles and operating to be moved bi- directionally, the bi-directional movement being one of rotational, horizontal, vertical, parallel or perpendicular to the one or more control bars or tools, or along the one or more control bars or tools, wherein the second control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool; (iv) a NIRF and/or NIRAF signal gauge is displayed with the second imaging modality to highlight a NIRF and/or NIRAF signal intensity; and/or (v) the NIRF and/or NIRAF signal gauge highlights a maximum NIRF and/or NIRAF signal intensity using an arrow. 

It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and WANG before him/her, before the effective filing date of the claimed invention to incorporate NIRAF data as disclosed by WANG into Dascal and Krishnan because NIRAF data can be analyzed by intensity and can be combined with OCT data of Dascal [WANG: 0012].
Claim 20 is rejected using the same rationale as claim 7. 
Claims 8, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 2010/0106240 attributed to Duggal et al. (hereafter referred to as Duggal). 
 For claim 8: Neither Dascal nor Krishnan discloses the imaging device of claim 5, wherein one or more of the following: (i) a third imaging modality of the multiple imaging modalities shows a three-dimensional, (3D) half pipe vessel; (ii) the NIRAF data is displayed on an inner wall of the third imaging modality; and/or (iii) a third control bar or tool of the one or more control bars or tools is displayed on the 3D half pipe vessel matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the third control bar or tool having two handles and operating to be moved bi-directionally, the bi-directional movement being one of rotational, 502900-23719-non-provhorizontal, vertical, parallel or perpendicular to the one or more control bar or 
Both Dascal and Krishnan disclose 3D rendering [Dascal: 0170; Krishnan: 0072]. Neither expressively mentions half pipe vessel view. Duggal discloses half pipe vessel view [figure 0095, figure 17a-b, figure 18]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Duggal before him/her, before the effective filing date of the claimed invention to incorporate half pipe vessel view as disclosed by Duggal into Dascal and Krishnan to help the medical personnel because it would provide another way of viewing.
Claim 21 is rejected using the same rationale as claim 8. 
Claims 11, 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and Krishnan and U.S. Patent Application Publication Number 20160335766 attributed to Ambwani et al. (hereafter referred to as Ambwani) and U.S. Patent Application Publication Number 2011/0021926 attributed to SPENCER et al. (hereafter referred to as SPENCER).
For claim 11: Dascal discloses a catheter [0071], determining active imaging modalities of the multiple imaging modalities [active OCT frame in panel 155 in figure 3B, 0083]. 
Dascal discloses arc length [0149] and also a longitudinal view [0078]. He does not expressively disclose a 512900-23719-non-provpredetermined or set angle to the edges of the outer circle of the tomographic image or the OCT image to create a semi-circle, where an arc of the circle represents half of the longitudinal view; but having his 
Neither Dascal nor Krishnan expressively discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools. Ambwani discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools and the active imaging modalities [figure 2A: user interface includes movable C1, C2 controlled by the user, 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Ambwani before him/her, before the effective filing date of the claimed invention to incorporate a control bar/tool as disclosed by Ambwani into Dascal and Krishnan to help the medical personnel because it would provide another way of viewing.
Dascal, and Krishnan Ambwani do not disclose detecting a catheter circumference, find a center of the catheter or catheter circumference, and draw a dot at the center of the catheter or catheter circumference in an image of the first imaging modality. 
SPENCER discloses detecting a catheter circumference, find a center of the catheter or catheter circumference [figure 16A, 0010, 0085].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Krishnan and Ambwani and SPENCER before him/her, before the effective filing date of the claimed invention to incorporate catheter data as disclosed by SPENCER into Dascal and Krishnan and Ambwani because SPENCER 
Dascal and/or Krishnan and/or Ambwani and/or SPENCER do not specifically disclose drawing a dot at the center of the catheter or catheter circumference center in the image of the first imaging modality. But having their teachings of detecting catheter circumference and the user interface as described above, an ordinary person skilled in the art would draw a dot at the center of the catheter or catheter circumference in the image of the first imaging modality to mark the center of the catheter or catheter circumference to make it easily visible.
Claim 24 is rejected using the same rationale as claim 11. 
Allowable Subject Matter
Claims 12, 25 have allowable subject matter but they are dependent upon rejected base claims. They would be allowable once the U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of the claims are withdrawn and in addition, claims 12, 25 need to be rewritten in independent form including all the limitations of the base claims and any intervening claims.
For claim 12: Neither Dascal nor Krishnan or Ambwani or SPENCER teach the imaging device of claim 11, wherein, in response to the one or more processors finishing the calculation of the new orientation/position of the -10-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provone or more control bars or tools and determining the active imaging modalities, the one or more processors further operate to: update the one or more control bars or tools within each imaging modality of the multiple imaging modalities; update any NIRF and/or NIRAF data and 
Same rationale applies to claim 25 as well.
Response to Arguments
The applicant lists some portions of the teachings of Dascal, and presents arguments based on the previously presented claims 1, 14, 27 [Remarks: page 31, 1st full paragraph – page 36, 1st full paragraph].
The applicant appears to ignore the clear teachings of Dascal regarding “input request” and synchronization. Dascal clearly discloses “input request” as the claim language cites since he discloses explicitly that input happens via an interaction with one or more of the displayed images [0086]. “Movement” along the blood vessel is certainly “an input request”. Dascal clearly discloses input request by the disclosing “a moving point” at least in paragraph 0086. He explicitly discloses that as one moves along the blood vessel segment, movement along the centerline shown in the angiographic image is also shown by moving a frame identifier in the cross-sectional OCT image or the L mode OCT image or both [0086].
In addition, Dascal also discloses “input request” at least in paragraphs 0112, 0132, 0146, 0148.

The applicant further argues as below:
By way of at least one non-exhaustive, non-limiting example of receiving an "input request via an "interaction" with one or more displayed images and/or with one or more moveable control bars or tools displayed on or in the one or more of the displayed images of amended claims 1, 14, and 27, Applicant notes that at least a portion of one or more images may be moved (e.g., relocated, changed, rotated, any other kind of movement, etc.) during an interaction. For example, an input request may be received by an interaction on the display to move the at least a portion of the one or more images and/or to move the one or more moveable control bars or tools during the interaction in various ways, such as, but not limited to, interacting with the one or more images to move the portion thereof (e.g., clicking on at least the portion of the one or more images, receiving a command during the interaction to move at least the portion of the one or more images, etc.), using a control bar or tool to move the moveable control bars or tools (e.g., using any of the control bars or tools discussed in the original disclosure, such as, but not limited to, control bar 50, control bar 51, control bar 52, control bar 53, control bar 54, control bar 55, etc.; using another type of control bar or tool (e.g., cursor-41-37 as shown in FIG. 3 of the instant application, for example); etc.), etc. For example, an input request may be received to rotate one or more of the displayed images (e.g., using control bar 50 and/or cursor 37 as shown in FIG. 3, for example) to move a portion of the one or more displayed images. By way of another example, any of the control bars or tools may be moved during the interaction with the one or more images as discussed in numerous non-limiting, non-exhaustive embodiments of the instant application (see e.g., at least FIGS. 2 through 14, and related text of the spec., of the instant application as originally filed).
The Specification does not disclose “at least a portion of one or more images may be moved” as has been argued. The Specification discloses that the control bar may be moved as below:
[0041] One or more embodiments of the present disclosure may include taking multiple views (e.g., OCT image, ring view, tomo view, anatomical view, etc.), and one or more embodiments may highlight or emphasize NIRAF. As shown in FIG. 3, the control bar (CB1) 50 may be moved bi-directionally, in a circular rotation. The two handles 36A, 36B are endpoints that may bound the color extremes of the NIRAF data in or more embodiments. In one or more embodiments, the two handles 36A, 36B may indicate a corresponding cut or area displayed in the 3D view. 
[0042] In one or more embodiments, Imaging Modality 2 (IM2) 31 shows NIRAF data (NS2A) 41A displayed in a carpet view (best seen in FIG. 2). The control bar (CB2) 51, with two handle bars, is displayed on half of the carpet view, that matches the half of NS1 40 around IM1 30. The control bar CB2 51 may be moved bi-directionally in a horizontal movement as illustrated in FIG. 4. The NIRAF signal gauge (NS2B) 41B highlights the greatest NIRAF signal intensity using an arrow 44 (best seen in FIG. 4), matching the highlighted half of the NS1 40 around IM1 30 (as shown in FIG. 2). 
a portion of one or more images. 
The applicant further comments that Dascal does not disclose or suggest at least two different imaging modalities which is simply incorrect. Dascal discloses more than one imaging modalities [0064]. Krishnan also discloses more than one imaging modalities [figure 7b].
The applicant further argues as below:
As such, the Krishnan reference merely discloses clicking on labels 406a-c of detected landmarks for synchronized navigation, and states that, when a user clicks on one label in one image, the regions containing the same label in the other images may be highlighted or displayed. Additionally, as mentioned in paragraph [0064] of the Krishnan reference, the detected landmarks are "pre-identified anatomical landmarks", and that "linking" refers to "establishing a landmark-by-landmark (or point-by-point) correspondence between multiple images or views" (para. [0064] of the Krishnan reference). In other words, the landmarks or points having labels 406a-c of the Krishnan reference are-47-static labels that do not move and are for landmarks or points that do not move, and clicking on the labels of landmarks or points 406a-c of the Krishnan reference is not analogous to, and does not, disclose or suggest the receipt of an input request as respectively recited in amended claims 1, 14, and 27 for several reasons. 
The argument is not persuasive. Krishnan discloses that the labels 406a-c of the detected landmarks are linked to enable synchronized navigation. For example, when the user clicks on one label in one image, the regions containing the same label in the other images may be highlighted or displayed [0065].
and/or in a case where the input request is received via the interaction with one or more control bars or tools displayed on or in the displayed image for the another imaging modality of the multiple imaging modalities, perform the synchronous update for the other displayed image(s) for each of the multiple imaging modalities, where the one imaging modality is different from the another imaging modality”, and Krishnan clearly discloses the limitation [0065, figure 7b]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at (571)272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, Art Unit 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173